At the outset, allow me to convey to the Members of the General Assembly the warm greetings of His Excellency Mr. Paul Biya, President of the Republic of Cameroon, Head of State, who has authorized me to represent him at this session of the General Assembly and to take the floor on his behalf.
In joining those who spoke at this rostrum before me, I would first like to express my sincere and brotherly congratulations to His Excellency Mr. Tijjani Muhammad-Bande on his election as president of the General Assembly at its seventy-fourth session. I have no doubt that his extensive experience and leadership will enable him to successfully conduct our deliberations. Cameroon will give him all of its support for the full success of his mandate. Now is also a good opportunity for me to pay sincere tribute to his predecessor, Ms. Maria Fernanda Espinosa Garces, for the dedication and commitment with which she successfully led the work of the General Assembly at its seventy-third session.
I would like to reiterate Cameroon’s continued appreciation and encouragement to Secretary-General Antonio Guterres his tenacity in carrying out the courageous and relevant reforms that he has initiated since his appointment as head of our Organization and for his guidance in managing the many global challenges. Cameroon would like to express our full support for his commitment to international peace and security, and economic and social progress in the world.
The current session is taking place in an international context where we are faced with multiple challenges and where populations around the world are living in oppressive anxiety about the deterioration of international relations. The persistence of sources of tension in various regions of the world, particularly in Africa, the Middle East, Asia and Latin America is to be deplored. Terrorism, drug trafficking, transnational organized crime, including general banditry, and illicit trafficking of arms of all kinds appear to be spreading and are threatening the peace and stability of States and the flourishing of peoples. In addition, it is worth mentioning the phenomenon of migratory flows, which has become a matter of concern for all States, as it particularly affects young people in search of a better life.
On another level, it should also be noted that poverty and inequality persist and even seems to be gaining ground. Similarly, humankind is presently faced with a new scourge, namely, social media networks that have become full-fledged empires on their own. They carry masses of exaggerated information instantaneously and at the global scale, mixing truth and lies manipulated by actors in service of partisan interests, who by exercising their rights to freedom of opinion, expression or information deliberately trample on what is essential: respect for human dignity and our sense of responsibility. In addition to all of these scourges, the preservation of our planet is threatened by natural disasters, some of which are caused by human activity, be it climate disruption, floods, drought, volcanoes and earthquakes or other landslides, and fires, which cause the most varied types of damage.
In the face of those problems and misfortunes that know no borders because of increased globalization, Cameroon believes that the best solution lies, first and foremost, in increased, active, vigorous and better- structured solidarity at local, national, regional and international levels. Moreover, our century has major assets at its disposal — technological means and many other instruments and mechanisms — to address, eradicate or at least mitigate the devastating effects of these problems and concerns. Indeed, in today’s digital age, the exponential progress of science and technology has placed into human hands the most effective tools to reach the most remote parts of the universe and to explore and exploit the abyssal depths of the seas and oceans, in short, to control the infinitely large and the infinitely small. In sum, solutions are therefore within our reach to engage in a constructive, concerted and united approach.
The foregoing shows the relevance of theme of the general debate of the seventy-fourth session, namely, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”. In choosing this theme, there is no doubt that the President wanted to make the international community aware of two major facts: first, the preservation of our common planet and the protection of humankind, which is at the centre of the planet and could be swallowed up and disappear if nothing is done, and secondly, the need to maintain a good interactive relationship and a necessary balance between these two entities.
In relation to the analysis I have just made, allow me to address the issue of multilateralism, on which many delegations have dwelt, and which cannot be dissociated from the theme of this session. Multilateralism is a healthy solution that must highlight our respect for the ideals, purposes and principles set forth in the Charter of the United Nations. It calls for the strengthening of active solidarity and the will to live together in the strict observance of world cultural diversity with a view to promoting and preserving the interests of everyone, especially the weak. That naturally implies the establishment of a new and just international order based on our determination to eradicate poverty and achieve all of the Sustainable Development Goals in a safer and fairer world for both present and future generations.
We must focus on the cardinal values of good governance and democratization at both the national and international level, as well as the renunciation of unilateral decision-making. In this spirit, the reform of the Security Council and world economic institutions is of great importance, as that would enable all countries, in particular African countries, to regain the place they deserve in the community of nations.
In this regard, Cameroon welcomes the General Assembly’s decisions to proclaim 24 April the annual International Day of Multilateralism and Diplomacy for Peace and to celebrate the seventy-fifth anniversary of the United Nations under the theme “The future we want, the United Nations we need: reaffirming our collective commitment to multilateralism”.
Efforts to implement an innovative, responsive form of multilateralism would be in vain if they did not give priority to the human being — if they did not protect them from the dangers that arise from the disruption of peace, insecurity, natural or human-made socioeconomic precariousness, all of which prevent them from living in peace and dignity. Faced with each of the aforementioned challenges and in the context of our national Vision 2035 development document, which is in line with the United Nations 2030 Agenda for Sustainable Development and the African Union’s Agenda 2063, my country has committed to building a proactive, long-term development strategy that reflects the deep aspirations of its citizens to live in a democratic and prosperous country that is united in its diversity and that offers equal development opportunities to all its citizens. To that end, President Paul Biya has committed the Government to carrying out major structural projects to strengthen infrastructure, including roads, ports and energy facilities, as well as projects in such sectors as sports, public health, and urban and rural development.
Significant progress has been made, most notably in the areas of education and inequality reduction. We have launched ambitious programmes and projects aimed to fight poverty and climate change. We provided a detailed overview of our progress in the voluntary national review that we presented during the High-level Political Forum on Sustainable Development convened under the auspices of the Economic and Social Council in July.
In the field of education, for example, despite strong growth in the numbers of student enrolments, we have substantially reduced disparity between boys and girls and achieved a significantly higher secondary-school graduation rate. Our efforts are focused, inter alia, on ensuring that young Cameroonians in all regions of the country are able to enjoy their right to education.
With regard to inequality reduction, Cameroon has established a social safety-net programme, raised the level of guaranteed minimum income and increased salaries for public officials. A three-year special youth plan, with a budget of 102 billion CFA francs, which is roughly equivalent to $175 million, is being implemented to facilitate the socioprofessional integration of young people. A large number of programmes have also been put in place to ensure the advancement of women and the family.
In terms of resilience and adaptation to climate change, Cameroon, which was among the first signatories to the Paris Agreement on Climate Change, has set itself the goal of reducing carbon emissions to 32 per cent of current levels by 2035. I am pleased to inform the General Assembly that my country has adopted a national climate-change adaptation plan. Believing desertification to be one of the major consequences of climate change, Cameroon initiated, in 2008, the Green Sahel Reforestation Programme, which is aimed at restoring degraded land through such initiatives as an operation to plant thousands of trees in order to stop the desert from advancing. As part of this national action plan, the National Observatory for the Fight against Climate Change in Cameroon is now operational. Furthermore, our country is part of the great Congo basin forest in Central Africa and is home to the headquarters of the Commission of Central African Forests, for which we hold the presidency. This institution plays a crucial role in the management of the forests in our subregion and is an initiative to which all the countries of the region contribute.
It is to be hoped that funding for the implementation of the various programmes envisaged by the international community within the framework of the Green Fund will be made available in order to expedite the achievement of the Sustainable Development Goals. The same stands for access to science, technology and innovation, for which wealthy countries must deliver on the promises made in the light of commitments entered into as part of the Paris Agreement.
As members of the General Assembly are aware, in recent years Cameroon and the countries of the Lake Chad basin, principally Chad, Nigeria and the Niger, have been subject to insecurity at the hands of the terrorist group Boko Haram. Our countries have been pooling resources and working together as part of the Multinational Joint Task Force to resolutely fight that terrorist sect. Thanks to our combined efforts, we have achieved considerable success in this fight.
Nevertheless, Boko Haram continues to have considerable capacity for wreaking havoc in the region. We therefore wish to take the opportunity to solemnly reiterate our gratitude to all our bilateral and multilateral partners who have tirelessly supported us in our fight against terrorism, a scourge that now affects all regions of the world. We call for their unwavering solicitude, particularly in the management of the grave humanitarian crisis that terrorism has unleashed, and specifically in taking care of the many refugees and displaced persons. In this regard, we appeal for decisive support from our bilateral and multilateral partners in implementing the various development projects that we have designed in the region to eradicate poverty and, in so doing, tackle the root causes of the terrorist threat.
Another major concern my country is the crisis that has been playing out over the past three years in the north-west and south-west regions of the country. Separatist groups in these two regions have attempted to undermine Cameroon’s territorial integrity, national unity and cohesion, the stability of its national institutions and the well-being of its people through armed violence, calls for boycotts, general strikes, lootings, kidnappings for ransom, assassinations and arson, as well as the destruction of infrastructure, including attacks of all kinds against hospitals, schools, students, parents and teachers, law-enforcement agencies and civilian populations, to say nothing of the destruction of the country’s economic and social fabric. Moreover, this situation is provoking a wave of displaced persons and large numbers of refugees whom Cameroon is hosting, following sociopolitical crises in certain neighbouring brother countries.
Despite those difficult circumstances, the Government is controlling that internal and localized crisis, which poses no threat to subregional, let alone regional or international, peace and security. We manage it in the spirit of dialogue and cooperation. I can say today with satisfaction that the process initiated by the Government and driven by the Head of State for the management of the security situation in the north-west and south-west regions of Cameroon and for a definitive return to peace has made great progress. A decisive step forward was taken on 10 September 2019, with the announcement by the Head of State, His Excellency Mr. Paul Biya, to convene a major and inclusive national dialogue.
At this stage, I would like to share with the General Assembly the views of the President of the Republic on this major national dialogue. The national dialogue will allow Cameroonians “to seek ways and means of meeting the high aspirations of the people of the north-west and south-west regions, but also of all the other components of our nation. The dialogue in question will mainly concern the situation in the north-west and south-west regions. Since it will focus on issues of national interest such as national unity, national integration and living together, it is obvious that it will not concern only the population of these two regions. The dialogue will therefore rally all the sons and daughters of our beloved and beautiful country, Cameroon, to reflect on values that are dear to us, namely, peace, security, national unity and progress.
“It will also focus on... bilingualism, cultural diversity and social cohesion, the reconstruction and development of conflict-affected areas, the return of refugees and displaced persons, the education and judicial system, decentralization and local development, the demobilization and reintegration of ex-combatants, the role of the diaspora in the country’s development... “The dialogue... will bring together a wide range of personalities: parliamentarians, politicians, opinion leaders, intellectuals, economic operators, traditional authorities, religious authorities, members of the diaspora, representatives of defence and security forces, armed groups and victims.”
I am pleased that the announcement by the President of the Republic of Cameroon concerning this major national dialogue was favourably received by the national and international community, as well as, inter alia, the United Nations, the African Union Commission, the European Union, the Commonwealth, and la Francophonie. Cameroon expresses its gratitude to them for their willingness to support us in this major exercise. It should be noted that the Prime Minister, our Head of Government, is currently conducting intensive consultations with the nation’s stakeholders, including civil society, for the full success of the dialogue, which is due to be officially launched on 30 September.
As members know, Cameroon has always been committed to promoting the rule of law and respect for human rights in their civil and political, economic, social and cultural aspects. The Government places particular emphasis on the fight against corruption. To that end, it has established bodies and mechanisms for good governance, guaranteeing the rule of law, development, prosperity, harmony and national cohesion.
With particular regard to abuses and other violations of human rights committed in the context of the crisis in the north-west and south-west regions, Cameroon is committed to the principle of impunity. In this perspective, perpetrators of attack on the stability of the State and all recorded crimes will also be held accountable before the competent courts, in strict compliance with the law. In this context, allow me to quote the President of the Republic once again: “Respect for the rule of law and the fight against impunity are pillars in the consolidation of a State ruled by law to which we all aspire. Violating the rule of law and granting impunity to some citizens is paving the way for anarchy.”
I reiterate from this rostrum the appeal of the President of the Republic of Cameroon to countries that harbour extremists and promoters of hatred and violence to arrest and act against those criminals in accordance with the law. In passing, I thank those of our partners that have already committed to cooperating with us in this area. This occasion gives me the opportunity to warmly acknowledge the contribution of bilateral and multilateral partners that have always reaffirmed Cameroon’s unity and territorial integrity. Their ongoing attentiveness and support are of great value. I reassure them that the President of the Republic of Cameroon, His Excellency Mr. Paul Biya, and his Government are making every effort to invest in resolving the crisis in the north-west and south-west and in restoring lasting peace in my country.
As I previously stated, we are now at a turning point in the history of the world in which peoples and nations are called to live in peace. The fundamental mission of our Organization remains that of guaranteeing peace and international security because there can be no development — the development to which we all aspire — without peace and security. Cameroon will continue to support the United Nations in this noble mission.
